Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-13 are currently active in the application with all claims being amended by the Applicant.
Response to Amendment
	Applicant’s amendments and arguments of November 16, 2021 have been carefully considered and found to be sufficient in overcoming all the rejections/objections of the instant claims in the non-final rejection mailed July 16, 2021 and therefore these have been withdrawn.
Drawings
	Applicant’s replacement drawings of November 16, 2021 are accepted.
Specification
	Applicant’s amendments to the specification of November 16, 2021 do not represent new matter and therefore the amendment has been accepted and entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Nicholas in view of Pedersen, do not disclose or suggest all the limitations of the instant claim.
Nicholas discloses the removal of carbon dioxide from a syngas stream and its return to a steam reformer but does not disclose the use of a SOEC unit to generate carbon monoxide from carbon dioxide with the return of this carbon monoxide back to the carbon dioxide-lean syngas.  Pedersen does not remedy this as argued by the Applicant.  Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732